Exhibit 10.33

 

3rd EXTENSION OF EMPLOYMENT AGREEMENT

 

This 3rd Extension of Employment Agreement (this “Agreement”) effective as of
May 3, 2005, by and between CARROLS CORPORATION (“Employer”), a corporation
organized under the laws of Delaware having an address at 968 James Street,
Syracuse, New York 13203 and DANIEL T. ACCORDINO whose principal residence is
6556 Ridgewood Drive, Naples, Florida 34108 (“Employee”).

 

  1. Employer and Employee previously entered into a certain employment
agreement dated January 1, 1995, as amended April 3, 1996, as further amended
and restated on March 27, 1997, as further amended and extended on April 1, 2002
and as further extended on November 11, 2004 (the “Employment Agreement”), which
agreement is due to expire on December 31, 2005.

 

  2. Employer and Employee have agreed to extend the term of the Employment
Agreement to December 31, 2006.

 

  3. The Carrols Corporation Compensation Committee has approved the extension
of the Employment Agreement as herein provided.

 

  4. By this Agreement, the Employment Agreement is extended through December
31, 2006, upon all terms and conditions set forth in the Employment Agreement.

 

IN WITNESSETH WHEREOF, the parties hereto have executed and have caused this
Extension of Employment Agreement to be executed as May 3, 2005.

 

CARROLS CORPORATION /s/ Joseph A. Zirkman

Name:

 

Joseph A. Zirkman

Title:

 

Vice President

/s/ Daniel T. Accordino

Daniel T. Accordino

 